DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.
The disclosure is objected to because of the following informalities: Paragraph 25 describes, “FIG. 5 shows a diagram of the noise reduction circuitry described in the current disclosure placed between the personal grounding device and the structure's grounding circuitry”, which is not supported in Brief Description of the Drawings section and in Drawings. Appropriate correction is required.
Claim Objections
Claims 2-4 and 6-7 are objected to because of the following informalities:  Claim 2 recites, “A process according to claim 1” in line 1, which should be corrected to have proper antecedent basis to Claim 1. Claim 3-4 have similar recitation and should corrected similarly. Appropriate correction is required.
Claim 6 recites, “A grounding device according to Claim 5” in line 1, which should be corrected to have proper antecedent basis to Claim 5. Claim 7 has similar recitation and should be corrected similarly. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2020/0214117) in view of Tozian (US 9,839,105).
Regarding Claim 1, Chang discloses in a process for reducing human user exposure to electrical noise in a personal grounding device (Figures 1-11, 13-14) having a grounding strap (10, Figures 1-11, 13-14, 100, Figure 12) physically connected at a first end to a human user and electrically connected at a second end of a connecting cord to a grounding circuit of a building (Figures 1-14, Abstract, Paragraphs 1-4, “….to avoid that the user is in contact to a very high voltage (for example, 220V or 330V) to hurt himself or herself….”), the improvement comprising: 

Chang does not specifically disclose high frequency noise being of 60Hz and harmonics up to 20 kHz and that the components allow passage of Schumann Resonances at 7.83Hz of voltage potential from the human user to the grounding circuit.
Tozian discloses grounding devices (Abstract, Figures 1-9) and teaches that the electrical grounding removes or reduces most of the EMF interacting with human body and allow low current, low-voltage current into or out of the body, at levels safe for human (Abstract), and Schuman resonances as an example and the benefits of Schuman resonances at 7.83 Hz having frequency levels closer to 10 Hz, one of body’s natural resonance frequencies (Column 5, lines 59-67) and harmful effect of man-made EMFs, especially those from the harmonics of 50 and 60 Hz AC power lines in homes and buildings (Column 5, line 67 – Column 6, line 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the components in the process of Chang to allow the passage of Schumann frequency at 7.83 Hz and block high frequency noise of 
Regarding Claim 2, in the combination, Chang discloses the process according to claim 1, wherein said personal grounding device further comprises a resistor between said diode and said second end (resistor 80 between the diode and the second connected to ground, Figure 11).
Regarding Claim 4, in the combination, Chang discloses the process according to claim 1, wherein the components are embodied either within the cord of the personal grounding device or a separate unit plugged in serial between the grounding strap and said grounding circuit (components in series with 10 and 40, Figure 11).
Regarding Claim 5, in the combination, Chang discloses in a personal grounding device (Figures 1-14) comprising a wrist strap (comprising 10, Figures 1-11, 13-14, 100, Figure 12) configured to be worn by a human user that is electrically connected at a first end of an electrically conductive cord (10 connected to a first end of cord 40, Figures 1-14) which is connected a second end of said cord to a connector plug configured to fit into an outlet having an installed grounding circuit (connection to ground schematically shown, not labelled in Figures 1-11, 13-14, Figure 12 shows connector plug/not labelled at a second end of cord 40 embodying the circuits shown in Figures 1-11, 13-14 with plug/connection to ground point is shown at the second end of 40), the improvement comprising: 
components that reduce noise present in grounding circuitry (components shown in Figures 1-11, 13-14) and that comprise a diode that is electrically interposed between said grounding strap and said grounding circuit (comprising 50,63,70 interposed in the 
Chang does not specifically disclose high frequency noise being of 60Hz and harmonics up to 20 kHz and that the components allow passage of Schumann Resonances at 7.83Hz of voltage potential from the human user to the grounding circuit.
Tozian discloses grounding devices (Abstract, Figures 1-9) and teaches that the electrical grounding removes or reduces most of the EMF interacting with human body and allow low current, low-voltage current into or out of the body, at levels safe for human (Abstract), and Schuman resonances as an example and the benefits of Schuman resonances at 7.83 Hz having frequency levels closer to 10 Hz, one of body’s natural resonance frequencies (Column 5, lines 59-67) and harmful effect of man-made EMFs, especially those from the harmonics of 50 and 60 Hz AC power lines in homes and buildings (Column 5, line 67 – Column 6, line 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the components in the process of Chang to allow the passage of Schumann frequency at 7.83 Hz and block high frequency noise of 60 Hz and harmonics as taught by Tozian to have the advantages of Schuman resonances and block the harmful effect of power line frequencies to the user.
Claim 6, in the combination, Chang discloses a grounding device according to claim 5 wherein said diode is adjacent said first end (50, 70 adjacent to the first end, Figure 11).
12.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2020/0214117) in view of Tozian (US 9,839,105) and Bartelink (US 2009/0273917).
Regarding Claim 7, combination of Chang and Tozian does not specifically disclose the diode being located between said plug and said grounding circuit. 
Bartelink discloses a socket outlet with a diode (Figure 2, Paragraph 61, “….wall-mounted socket outlet with the diode 46 at least partly external to a cover plate of the socket, or behind a transparent window in the cover plate”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the diode in the combination to be located between said plug and said grounding circuit as the diode function similarly in a series circuit regardless of its location and as taught by Bartelink placing a diode in a socket including a ground circuit. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2020/0214117) in view of Tozian (US 9,839,105) and Bakhoum (US 5,408,186).
Regarding Claim 3, combination of Chang and Tozian does not disclose the process according to claim 2 wherein said resistor and said diode are selected or tuned to block 60Hz signal noise. 
Bakhoum discloses grounding strap comprising a resistor and diode tuned to block noise (Figure 1, grounding strap 105 comprising resistor comprising 126, 118, 120 and diode 124). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the resistor and diode values in the . 
Response to Arguments
Applicant's arguments filed on 2/28/2022 have been fully considered but they are not persuasive and/or rendered moot in view of new grounds of rejection.
Applicant’s arguments, on Page 4 of the Remarks toward objection to Specification, examiner respectfully notes that the Abstract page includes more than specified by 37 CFR 1.52(b)(4) and 1.72(b) (for example, title of the Application and paragraph number [36]).
Regarding Applicant’s arguments on Page 4 of the Remarks, toward Claim objections, examiner respectfully notes that no amendments to overcome the objections are found. 
In response to Applicant’s arguments that Claim 1 and 6 are independent in the “Jepson” format, examiner toward the claim objections and the arguments are not found persuasive. 
The Applicant argues, on Page 2 of the Remarks under Claim Objections section that Claims 1 and 6 are independent claims in the "Jepson" format that is approved by MPEP §2129 and that  In this format, the preamble is understood to refer to what has gone before with the "improvement" clause specifying the new subject matter.
In response, examiner respectfully notes that Claim 6 is a dependent claim, claims 1 and 5 are independent claims and the independent claims are not objected, only dependent claims 2-4 and 6-7 are objected. 


 Examiner respectfully notes that amendments to Claims 1 and 5 overcome the 112 rejections.
Applicant’s arguments, on Pages 4-5 of the Remarks toward 102 rejection of Claims 1-2 and 4-6 are toward the new limitation and rendered moot in view of new grounds of rejection (102 rejection is changed to 103 rejection and the newly found Tozian reference is relied upon for the teaching of the new limitations). 
Regarding Applicant’s arguments on Pages 6-7 of the Remarks toward the rejection of Claim 3 and Claim 7 are similarly directed toward the new limitations of Claim 1 and Claim 5, therefore, please see the response to arguments toward Claim 1 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fiedler (US 4,605,984) discloses a grounding strap comprising a resistor and an LCD connected in series (Figures 1-6).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002. The examiner can normally be reached Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/Examiner, Art Unit 2836, 3/12/2022